Citation Nr: 0203778	
Decision Date: 04/24/02    Archive Date: 05/02/02

DOCKET NO.  00-06 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

Entitlement to a compensable rating for functional bowel 
syndrome with abdominal pain.

[The issue of entitlement to service connection for a hiatal 
hernia will be the subject of a later decision.]


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel



INTRODUCTION

The appellant is a veteran who had active military service 
from May 1974 to May 1982.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a December 
1999 rating decision by the Reno, Nevada, Regional Office 
(RO) of the Department of Veterans Affairs (VA), which denied 
a compensable rating for functional bowel syndrome with 
abdominal pain.

The veteran requested, then canceled, a hearing before a 
hearing officer at the RO.

The Board is undertaking additional evidentiary development 
on a claim for service connection for a hiatal hernia 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  
When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903.)  After reviewing any response to the 
notice, the Board will prepare a separate decision addressing 
this issue.


FINDING OF FACT

The veteran's functional bowel syndrome is no greater than 
mild in extent.


CONCLUSIONS OF LAW

A compensable rating for functional bowel syndrome is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 4.7, 4.114, Code 7319 (2001).



REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA); codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This legislation eliminated the well grounded claim 
provisions previously in effect and provided, among other 
things, for notice and assistance to claimants under certain 
circumstances.  Regulations implementing the VCAA have now 
been published.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The VCAA and implementing regulations apply in the instant 
case.  Where laws or regulations change after a claim has 
been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary has done so.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The Board finds that there has been substantial compliance 
with the mandates of the VCAA and implementing regulations.  
The claim has been considered on the merits.  The record 
includes service medical records, VA examination reports, and 
VA outpatient treatment records.  The veteran stated in 
response to an April 2001 letter regarding the VCAA 
provisions that there was no additional information relevant 
to his claims.  The veteran has been notified of the 
applicable laws and regulations.  Discussions in the rating 
decision, statement of the case, and supplemental statements 
of the case, as well as the April 2001 correspondence, have 
informed him what he needs to establish entitlement to the 
benefit sought and what evidence VA has obtained.  Where, as 
here, there has been substantial compliance with the VCAA and 
the implementing regulations, a remand for further review in 
light of the legislation and implementing regulation would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991).  The veteran is not prejudiced by the 
Board addressing the claim based on the current record.  
Bernard v. Brown, 4 Vet. App. 384 (1994).


Factual Background

Service medical records reveal ongoing complaints of, and 
treatment for, chronic abdominal pain.  The veteran first 
presented in November 1980, complaining of a burning 
epigastric pain after meals.  Hyperacidity was diagnosed.  In 
February 1981, he reported that antacids helped.  He 
underwent an upper GI series in June 1981, which showed a 
duodenal sweep that was wider than normal.  However, this was 
not a definite finding, and follow-up was recommended only if 
the clinical history or laboratory findings suggested 
pancreatic disease.  Laboratory tests were ordered to rule 
out pancreatic disease.  An August 1981 ultrasound showed no 
abnormalities, and a CT scan in October 1981 showed a normal 
upper abdomen.  In December 1981, a doctor noted that the 
only positive lab results showed slight changes in liver 
function.  The veteran was referred to a gastroenterologist, 
who reported in January 1982 that peptic ulcer disease and 
irritable bowel syndrome were possible diagnoses.  On 
hospitalization in April 1982, the veteran reported that he 
first began having heartburn and reflux four years prior, and 
epigastric abdominal pain one and a half years ago.  He had a 
dull pain in the midepigastrium, unaffected by meals but 
aggravated by coffee or beer.  There was tenderness of the 
abdomen.  He had no diarrhea, vomiting, change in stools, 
hematemesis, or hematochezia.  The examiner noted an upper GI 
series which was normal except for a wide duodenal sweep, and 
normal barium enema, abdominal ultrasound, abdominal CT scan, 
upper endoscopy, and colonoscopy.  The discharge diagnosis 
was abdominal pain, unknown etiology, presumed to be 
functional bowel syndrome.  A separation examination in March 
1982 noted epigastric tenderness and listed a diagnosis of 
abdominal pain, unknown etiology, presumed to be functional 
bowel syndrome.

On VA examination in April 1984, the examiner noted that the 
veteran's abdomen was "entirely normal."  The veteran 
reported that he used Metamucil and got heartburn for about 
an hour after each meal.  He only ate twice a day.  Drinking 
coffee upset his stomach.  He did not benefit from using 
Tums.  Recurrent mild gastritis was diagnosed, and the 
veteran's smoking (1 pack per day) may have exacerbated the 
condition.

On VA examination in April 1999, the veteran complained of 
epigastric pain and denied rectal or anal symptomatology.  He 
described a reflux of gastric contents into the esophagus.  
He denied any loss of sphincter control, fecal leakage, or 
involuntary bowel movements.  There were no hemorrhoids.  No 
rectal or anal symptoms were diagnosed.

On April 1999 VA gastroenterological examination, the veteran 
complained of postprandial fullness and lots of heartburn 
with reflux symptoms.  He reported a diagnosis of a hiatal 
hernia.  He denied constipation or diarrhea, but had gained 
weight.  Physical examination revealed the abdomen was soft 
and nontender.  No masses or organomegaly was appreciated, 
and bowel sounds were active.  The veteran had mild coronary 
artery disease with a myocardial infarction two years prior.  
A barium enema showed minimal diverticulitis.  An upper GI 
series revealed a small sliding hiatal hernia without 
evidence of reflux, and mild thickening of the duodenal folds 
without discrete ulceration, probably representative of some 
duodenitis.  Symptoms suggestive of gastroesophageal reflux 
disease (GERD) with hiatal hernia were diagnosed.

VA outpatient records from September 1998 to June 2001 reveal 
ongoing complaints of chronic abdominal pain.  In September 
2000, the veteran reported a recent diagnosis of a hiatal 
hernia with presumed GERD.  He rated a 7 out of 10.  The 
abdomen was soft with diffuse tenderness.  Bowel sounds were 
normal.  Chronic abdominal pain was diagnosed.  It was 
recommended that the veteran eat small frequent meals, and 
avoid caffeine and spicy foods.  In May 2001, the veteran 
rated his pain as 0 out of 10.

Analysis

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

Where the diagnosed condition is not listed in the Schedule, 
ratings are made by analogy to a closely related disease or 
injury.  The affected functions and the anatomical location 
are used in determining which Code an unlisted condition is 
rated under.  38 C.F.R. § 4.20. 

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The veteran's functional bowel syndrome has been rated under 
Code 7319 for irritable colon syndrome.  Severe irritable 
colon syndrome, with diarrhea, or alternating diarrhea and 
constipation, with more or less constant abdominal distress, 
warrants a 30 percent rating.  A 10 percent rating is 
assigned for moderate irritable colon syndrome, with frequent 
episodes of bowel disturbance with abdominal distress.  Mild 
irritable bowel syndrome, with disturbances of bowel function 
with occasional episodes of abdominal distress, is rated 0 
percent.

Although he reported complaints of constipation and diarrhea 
in his substantive appeal, in the course of clinical 
evaluation by VA, the veteran denied diarrhea and rectal or 
anal symptoms.  He has a consistent history of upper 
gastrointestinal tract complaints, including postprandial 
fullness, heartburn, reflux symptoms.  However, these have 
been associated with the separate and distinct disability of 
GERD and/or hiatal hernia (for which he separately seeks 
service connection).  His functional bowel syndrome is no 
more than mild in extent.  It does not approximate a 
disability picture that would best be characterized as 
moderate; frequent episodes of bowel disturbance with 
abdominal distress are not objectively shown.  Consequently, 
a compensable rating for the functional bowel disorder is not 
warranted.  
ORDER

A compensable rating for functional bowel syndrome is denied.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

